Citation Nr: 0833251	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to initial evaluations in excess of 10 
percent from July 11, 2003 to March 27, 2006; and in excess 
of 20 percent from March 28, 2006, forward, for chronic 
lumbar strain (i.e. a low back disorder).  

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disorder.

6.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a disorder of the 
neck/cervical spine.  

8.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right shoulder 
disorder.

9.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for depression and if so, 
whether service connection is warranted.  

10.  Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to October 
1985 and had a period of ACDUTRA from October 1980 to 
February 1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Board notes that, in July 2003, the veteran filed to 
reopen a service connection claim for a left shoulder 
disorder.  In a December 2004 rating action, it was 
determined that new and material evidence had not been 
presented with which to reopen this claim.  A Notice of 
Disagreement (NOD) was filed with that determination in 
December 2004, and a Statement of the Case (SOC) addressing 
this claim was issued by VA in September 2005.  However, no 
substantive appeal filed as to this claim, the veteran having 
not enumerated this issue among the other four issues she 
listed specifically from the September 2005 SOC and for which 
she provided additional argument.  Moreover, nothing else has 
been submitted to show an intent to appeal that issue, and it 
appears that the veteran and her representative do not intend 
to pursue that matter on appeal.  Accordingly, as that claim 
is not in appellate status it will not be addressed by the 
Board herein.  

In April 2006, the veteran elected to withdraw her request 
for a travel Board hearing.

All of the claims listed as Issues on the title page of this 
determination (except for the claims involving the right 
shoulder, depression and PTSD) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed rating decision issued in December 2001, 
the RO denied service connection for a right shoulder 
disorder.  

2.  There has been no evidence received since the December 
2001 rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claim 
for a right shoulder disorder.

3.  In an unappealed rating decision issued in March 2003, 
the RO denied service connection for depression.

4.  There has been no evidence received since the March 2003 
rating decision denying service connection for depression, 
which by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the service connection claim or raises a 
reasonable possibility of substantiating the claim for 
service connection for depression.

5.  In an unappealed rating decision issued in March 2003, 
the RO denied service connection for PTSD.

6.Evidence added to the record since the final March 2003 
denial of the PTSD claim is neither cumulative nor redundant 
of the evidence of record at the time of the decision and 
raises a reasonable possibility of substantiating the 
veteran's claim.

7.  The veteran's PTSD diagnosis has not been attributed to a 
verified inservice stressor.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the three claims on appeal being addressed in this decision.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to her applications 
to reopen the service connection claims for a right shoulder 
disorder, depression and PTSD in November 2003 and April 2004 
letters from VA.  These letters informed the veteran that her 
previous claims of entitlement to service connection a right 
shoulder disorder, depression and PTSD were denied in 
December 2001 and March 2003 decisions which were final, and 
that in order for VA to reconsider her claims, she must 
submit "new and material evidence."  Specifically, she was 
advised that new evidence consists of evidence in existence 
that has been "submitted to the VA for the first time."  
Material evidence was explained as "additional information" 
that "must relate to an unestablished fact necessary to 
substantiate your claim."  The letters further informed the 
veteran that new and material evidence must raise a 
reasonable possibility of substantiating the claims.  With 
regard to describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial, the November 2003 letter advised the veteran 
that VA needed evidence showing that the conditions 
previously denied existed from military service to the 
present time.  Accordingly, the Board concludes that this 
satisfied the notice requirement with regard to the 
applications to reopen the previously denied claims.  Kent, 
20 Vet. App. at 10. 

Further, in an attachment to the November 2003 letter, the 
veteran was informed that to establish entitlement to service 
connection, the evidence must show:

1.  An injury in military service, or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease.

2.  A current physical or mental disability.

3.  A relationship between a current disability and an 
injury, disease, or event in military service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for PTSD primarily due 
to the absence of a verified in-service stressor.  An April 
2004 VCAA letter specifically advised the veteran to provide 
information to fill this gap in the evidence and requested 
specific information and details involving her reported 
stressors.  The Board concludes that this letter fulfilled VA 
duty to notify the veteran what was needed to substantiate 
her claim for service connection for PTSD.

The RO also informed the veteran of VA's duty to assist her 
in the development of her claim in letters dated between 2001 
and 2004, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist her with obtaining relevant records from 
any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.

With regard to notification of the five elements of a 
service-connection claim, i.e., (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date, the veteran was notified 
in the November 2003 letter, as described above, of the 
requirement that the evidence show the existence of a 
disability and a connection between service and that 
disability.  Moreover, her "veteran status" is not in 
question in this case, and no evidence was needed regarding 
that element as it was already in the claims file.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Notice that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded, 
was not provided until letters were sent in March and May 
2006.  Subsequent adjudications were done in the April 2006 
rating decision and the March 2007 SOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  However, in 
this case, the matters of a disability rating and effective 
date are moot inasmuch the claims are for service connection 
for a right shoulder disorder and depression are not being 
reopened and the claim for service connection for PTSD has 
been reopened and denied on the merits.  In sum, the record 
indicates that the veteran received appropriate notice 
pursuant to the VCAA.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The veteran's service 
treatment records have been obtained as well as identified VA 
and private treatment records.  Buddy statements and 
statements from the veteran are also on file.  VA need not 
conduct an examination with respect to the claims of whether 
new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2007).  

The Board observes that, after the issuance of the September 
2005 and March 2007 SOCs, additional evidence was furnished 
in this case in May 2007.  The veteran specifically declined 
to waive her right to have the RO initially consider this 
additional evidence in a signed statement dated in June 2008.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  Accordingly, the 
Board will proceed to address only the claims not impacted in 
any way by that evidence (consisting of the right shoulder 
claims and the claims for depression and PTSD).  

Factual Background and Legal Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the 
claims addressed below, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence was received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, the evidence must 
be considered as having been filed with the claim that was 
pending at the beginning of the appeal period.  38 C.F.R. § 
3.156(b) (2007); See Roebuck v. Nicholson, 20 Vet. App. 307, 
316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).   

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision. The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

	Right Shoulder

The veteran filed an original claim for a right shoulder 
disorder in March 1995 and that claim was denied as not well-
grounded in a September 1995 rating action which was not 
appealed.  The veteran filed to reopen the claim in December 
1999 and July 2000, unsuccessfully.  

The most recent final denial of the service connection claim 
for a right shoulder disorder was a December 2001 decision in 
which it was determined that new and material evidence had 
not been presented with which to reopen the claim.  Because 
the veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104(a).  In July 2003, the veteran 
filed to reopen the claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final December 2001 decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final December 2001 rating decision is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).

The evidence associated with the veteran's claims file at the 
time that the December 2001 rating decision was issued 
includes service treatment records (STRs) which do not reveal 
any clinical abnormalities of the right shoulder as shown by 
either the March 1981 enlistment or July 1985 separation 
examination reports.  They STRs are negative for any 
complaints, clinical findings, treatment or diagnosis 
relating to the right shoulder.  A VA examination report 
dated in January 1991 was also negative for any complaints, 
clinical findings, treatment or diagnosis relating to the 
right shoulder.  
Also on file were medical records dated from 1986 to 1995.  
Complaints of a 1-year history of upper right arm pain with 
difficulty lifting were made in September 1986.  A 
radiological consultation report dated in November 1987 
reveals that the veteran had a history of complaints of right 
shoulder pain for the past 6 to 12 months assessed as 
calcific tendinitis.  An entry dated in April 1992 indicates 
that the veteran complained of having moderately severe right 
shoulder pain since 1985.  The veteran underwent a private 
orthopedic evaluation in March 1993 at which time she 
complained of right shoulder pain since 1983 when she was on 
active duty and calcific bursitis of the right shoulder was 
assessed.  The file also includes an operative report dated 
in July 1993 showing that the veteran underwent arthroscopy, 
acromioplasty, arthrotomy and rotator cuff repair of the 
right shoulder.  

A VA examination of the joints was conducted in March 2001 at 
which time a diagnosis of status post rotator cuff tear and 
surgical repair of the right shoulder was made.  The denial 
of service connection for a right shoulder disorder was 
continued in a December 2001 rating action based on a finding 
that new and material evidence had not been presented to 
reopen and reconsider the claim.  Notice of that 
determination was issued to the veteran by VA in December 
2001; it was not appealed and the decision is final.

The veteran filed to reopen the right shoulder claim in July 
2003.  At that time, she presented for the record a private 
medical report of Dr. Z. dated in June 2003.  Dr. Z. stated 
that he had seen the veteran in June 2003 at which time her 
complaints included shoulder pain; the doctor stated that he 
could not connect this (to service).

VA records include an entry dated in February 2004 indicating 
that the veteran was experiencing right shoulder pain 
assessed as bicipital tendonitis.  A radiology report of 
February 2004 reflects that X-ray films of the right shoulder 
revealed mild degenerative skeletal changes.  In a December 
2004 rating action, the RO indicated that the claim for a 
right shoulder disorder was considered reopened, but denial 
of the claim was confirmed and continued.

There has been no evidence received since the December 2001 
rating decision which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claim 
for a disorder of the right shoulder.  Specifically, the 
record still lacks any evidence which establishes or even 
suggests that an etiological relationship exists between any 
currently manifested disorder of the right shoulder and 
service or any service-connected disorder.

Essentially, the evidence presented for the record since the 
December 2001 rating decision pertains to the current 
complaints and symptomatology of the right shoulder without 
reference to etiology, service, or a service-connected 
disorder.  In Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
In a related case, the Court held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994). 

The evidence associated with the veteran's VA claims folder 
since December 2001 includes a medical statement of Dr. Z. 
stating that he had seen the veteran in June 2003 at which 
time her complaints included shoulder pain; the doctor stated 
that he could not connect this condition to service.  This 
evidence, although new, is not material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (evidence that is 
unfavorable to a claimant is not new and material).

The veteran's statements and contentions regarding her 
opinion that an etiological relationship exists between 
service and her claimed right shoulder disorder are 
essentially cumulative and redundant of contentions made 
prior to the December 2001 rating decision, and thus are not 
new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman, the veteran lacks 
the competence to provide a probative opinion on the medical 
diagnosis or etiology of her currently claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

Obviously, except for duplicative evidence; records, 
documents and statements provided for the record since the 
December 2001 final rating decision (particularly those dated 
thereafter) are new in that they were not previously of 
record.  However, absent even a suggestion in that evidence 
of an etiological relationship between the current claimed 
right shoulder disorder and service or a service-connected 
disorder, this evidence fails to relate to an unestablished 
fact necessary to substantiate the claim, and it therefore is 
not material.

Accordingly, the Board finds that the evidence presented 
subsequent to the December 2001 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's service connection 
claim for disorder of the right shoulder.  38 U.S.C.A. § 
5108.  Because the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen her 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable and the claim remains denied.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

	Depression and PTSD

In April 2002, the veteran filed an original service 
connection claim for a psychiatric disorder, specifically 
claimed as depression.  

The most recent final denial of a service connection claim 
for depression and for PTSD was in a rating action issued in 
March 2003 rating decision.  Because the veteran did not 
appeal that decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In July 2003, the veteran filed to reopen the 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  With these considerations, the 
Board has reviewed the record, with particular attention to 
the additional evidence received since the final July 2003 
rating decision.  

The evidence associated with the veteran's claims file at the 
time that the March 2003 rating decision was issued includes 
STRs added to the record in 1990 which do not reveal any 
psychiatric abnormality as shown by either the March 1981 
enlistment or July 1985 separation examination reports.  The 
STRs are negative for any complaints, clinical findings, 
treatment or diagnosis relating to any psychiatric disorder 
and do not reveal any instances of irregular bruising or 
scratching, except for a hematoma of the left breast 
associated with fibrocystic disease.  

Evidence shows that the veteran was performing at an 
exceptional level during active duty service in 1982, 1984 
and 1985.  Documents show that a divorce from the veteran's 
ex-husband was finalized in June 1983.  

Private medical records reflect that an assessment of 
depression was made in April 1990 and suggest that the 
veteran was treated for this condition prior to that time.  
Records which show treatment for depression from 1990 through 
at least 1995 contain no reference to service or any incident 
therein.  A private medical record, dated in 1993, indicates 
that the veteran explained that her right shoulder problems 
might be related to an episode of spousal abuse which 
occurred during her military service.  

VA records show that the veteran was treated for depression 
at least as early as April 1997.  Upon psychiatric evaluation 
conducted in April 2000 the veteran reported that her first 
depressive disorder took place 19 years earlier (about 1978).  
She reported that her second husband abused her severely, 
including beating and raping her.  At that time, recurrent 
depressive disorder, rule-out PTSD related to prolonged 
physical, mental and sexual abuse by the veteran's ex-husband 
was diagnosed.  An August 2000 record states that the 
veteran's depression began as related to physical injuries in 
the military.  An October 2001 entry indicates that the 
veteran's ex-husband had died and that a diagnosis of PTSD 
related to severe abuse was made.  She underwent a mental 
health evaluation in June 2002 at which time it was 
documented that she was positive for military sexual trauma 
related to her husband and severe abuse during military 
service.  It was noted that she was chronically depressed.  
Diagnoses of PTSD related to severe abuse and dysthymic 
disorder with obsessive-compulsive components were made.  

In September 2002, the veteran submitted a stressor statement 
detailing an event which occurred in about 1981 after basic 
training, at which time she reported that her husband hit and 
choked her and threatened to kill her.  She indicated that 
she sometimes came to work with black eyes and bruises.  She 
reported an incident (possibly occurring in 1983) in which 
her ex-husband pulled a knife on her and raped her.  She 
indicated that he had died in approximately 1997 or 1998.  

Service connection for depression and PTSD were denied in a 
March 2003 rating decision.  The RO reasoned that post-
service medical records which contained a diagnosis of 
depression did not etiologically relate this condition to 
service and explained that the evidence was insufficient to 
corroborate a stressor in conjunction with the PTSD claim, 
based primarily on contentions of spousal abuse.  That rating 
determination was not appealed.

Subsequent to the March 2003 rating action, additional 
evidence was added to the file which includes VA medical 
records dated in 2003 and 2004 which show continued treatment 
for PTSD and depression.  

A VA PTSD evaluation was conducted in June 2003.  The veteran 
reported that she had served in the military for almost 6 
years stating that her duties included communication and unit 
armor.  She indicated that she received a good conduct medal 
and that her highest rank was E-5.  She reported that she 
received an honorable discharge with no rank reductions.  The 
report indicated that during service, she was subject to 
physical, emotional, verbal and sexual abuse from her second 
husband.  She stated that on several occasions she was asked 
to explain her bruises to a commanding officer and that she 
had obtained restraining orders which were dropped due to 
threats made by the ex-husband.  She mentioned that this man 
threatened her life and at one point raped her until she 
signed divorce papers giving him custody of their daughter.  
The diagnoses included chronic PTSD and recurrent major 
depressive disorder.  
In July 2003, she filed to reopen the service connection 
claims for depression and PTSD.

Service personnel records were added to the file in October 
2003 and show that the veteran was stationed at Schofield 
Barracks in Hawaii from March 1981 to March 1984.   

In a statement provided in June 2004, the veteran indicated 
that instances of abuse occurred while she was stationed at 
Schofield Barracks in Hawaii.  She stated that police 
reports, courts records and evidence from the Tripler Army 
Medical Center could be checked.  She also stated that the 
military police station at Fort Gordon, Georgia, or the 
Grovetown, Georgia police station might have information 
relating to her case.  She also contacted VA in September 
2004 and provided names for the purpose of obtaining 
corroborating statements.  In October 2004, statements from 
the veteran's mother, sister, an ex-spouse and her brother 
attested to knowledge of the veteran's abuse by her ex-
husband while she was stationed in Hawaii from 1981 to 1983.  
The veteran provided a statement in October 2005 indicating 
that she could not obtain any police reports. 

Records from the veteran's period of reserve service/ACDUTRA 
were added to the file in 2005.  These fail to reveal 
treatment or a diagnosis of a psychiatric disorder.  

        New and Material Evidence - Depression and PTSD

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In the March 2003 rating decision, the RO determined 
that post-service medical records which contained a diagnosis 
of depression did not etiologically relate this condition to 
service and explained that the evidence was insufficient to 
corroborate a stressor in conjunction with the PTSD claim, 
based primarily on contentions of spousal abuse during the 
veteran's period of service.

Since the March 2003 final rating determination denying 
service connection for depression, additional clinical 
evidence has been received which reflects that the veteran 
continued to be treated for depression after March 2003.  
Since this additional evidence received after the prior final 
denial was not of record at the time of the last final RO 
decision in March 2003 these treatment records are not 
cumulative and redundant of the evidence in the claims file 
at that time and thus, that evidence is considered "new."

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial of the 
depression claim was that there was no medical evidence of 
record demonstrating that the veteran's claimed depression 
was incurred or aggravated during her military service.  

The evidence and records received for the file since the 
March 2003 RO decision fail to establish that depression was 
diagnosed in service and fail to etiologically link currently 
diagnosed depression with the veteran's period of service or 
any incident therein.  In essence, the newly received 
evidence pertaining to the depression claim refers only to 
the continued evaluation and treatment of that condition, 
i.e., the current diagnosis and severity.  In Morton v. 
Principi, 3 Vet. App. 508 (1992), the Court held that medical 
records merely describing the veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  In a related case, the Court 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

The lay statements provided by the veteran's family members 
regarding incidents of spousal abuse in service do not in any 
way mention depression and do not serve in any way to 
etiologically link currently diagnosed depression to service, 
as such that evidence does not relate to unestablished fact 
necessary to substantiate the claim and it is therefore not 
material to the depression claim.  

Also, to the extent the veteran and her representative are 
merely reiterating arguments made when the RO previously 
denied the claim, this is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In the absence of new and material evidence, the benefit-of- 
the-doubt rule does not apply, and the petition to reopen the 
claim for depression must be denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

However, regarding the PTSD claim, the Board concludes that 
new and material evidence has been received.  Specifically, 
in October 2004 several lay statements from the veteran's 
family members were received attesting to knowledge of 
spousal abuse of the veteran by her (ex and now deceased) 
second husband while she was serving on active military duty 
in Hawaii.  This evidence relates to unestablished facts 
necessary to substantiate the PTSD claim, in that the 
statements provide details on various stressors the veteran 
alleges she experienced during service, generally described 
as abusive conduct by her ex-spouse.  Clearly, the 
aforementioned evidence received since the March 2003 
decision is new in that it was not previously of record.  
Moreover, as its credibility is presumed, the corroborating 
information about the veteran's alleged service stressor(s) 
related to spousal abuse raises a reasonable possibility of 
substantiating the PTSD claim.  Justus, 3 Vet. App. at 513.  

For these reasons, the Board finds that the additional 
evidence received since the March 2003 final decision denying 
service connection for PTSD warrants a reopening of the 
claim, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).

	Service Connection - PTSD

As the Board has determined that new and material evidence 
has been submitted to reopen the service connection claim for 
PTSD, it is necessary to consider whether the veteran would 
be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the September 2005 statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the PTSD claim on the merits 
to include based on her primary contentions of spousal 
abuse/personal assault.  Additionally, the Board notes that 
the discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Also, the 
veteran has provided arguments addressing her claim on the 
merits.  The Board therefore finds that, given that the 
veteran had adequate notice of the applicable regulations, 
she would not be prejudiced by the Board's review of the 
merits of the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in- 
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.

If the VA determines that the veteran engaged in combat with 
the enemy or was a POW and the alleged stressor is combat or 
POW related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If, as is the case here, a PTSD claim is based on claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  This was 
done in the April 2004 VCAA letter.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007).

Special consideration must be given to claims for PTSD based 
on personal assault.  Patton v. West, 12 Vet. App. 272 
(1999).  Provisions in M21-1R, Part IV, Subpart ii, Section 
D, Chapter 17, which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).   M21-1R, Part IV, Subpart ii, 
Section D, Chapter 17 states that, in cases of sexual 
assault, development of alternate sources for information is 
critical.  There is provided an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  Id.  
Also of particular pertinence is the provision of 38 C.F.R. 
§ 3.304(f)(3) which states that behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the veteran contended, that she engaged in combat 
with the enemy or was a POW during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list her military occupational 
specialty as combat signaler.  Further, her service records 
did not show that she received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  As such, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Essentially, the veteran's stressors have been described as 
spousal abuse by the veteran's second husband occurring from 
1981 to 1983 during her period of active military service 
while stationed in Hawaii and for a portion of time in 
Georgia.  In September 2002, the veteran submitted a stressor 
statement detailing an event which occurred in about 1981 
stating that her (then) husband hit and choked her and 
threatened to kill her.  She indicated that she sometimes 
came to work with black eyes and bruises.  She reported an 
incident (possibly occurring in 1983) in which her ex-husband 
pulled a knife on her and raped her.  

Private medical records show that the veteran was treated for 
depression at least as early as 1990.  Upon psychiatric 
evaluation conducted in April 2000, the veteran reported that 
her first depressive disorder took place 19 years earlier 
(about 1978).  She reported that her second husband abused 
her severely, including beating and raping her.  At that 
time, recurrent depressive disorder, rule-out PTSD related to 
prolonged physical, mental and sexual abuse by the veteran's 
ex-husband was diagnosed.  PTSD related to spousal abuse was 
later definitely diagnosed.  It appears that the veteran's 
earliest post-service mention in a clinical record of spousal 
abuse was made in a private medical record dated in 1993 in 
which the veteran explained that her right shoulder problems 
might be related to an episode of spousal abuse which 
occurred during her military service.  

The Board notes that the file contains the veteran's 
statements and the statements of several family members 
provided in 2004 attesting to knowledge of spousal abuse by 
the veteran's ex-husband while the veteran was married to him 
and serving on active duty.  However, the claims folder does 
not contain any additional evidence of the events actual 
happening.  The veteran's service treatment records are 
negative for documentation of bruises, scratches, bleeding, 
swelling or for any type of injury or symptoms which might 
typically be associated with spousal abuse and are similarly 
negative for any documentation of complaints, treatment or a 
diagnosis of a psychiatric nature.  In addition, service 
personnel records attest to her excellent performance in 
1982, 1984 and 1985.  

The veteran mentioned that she sought police intervention in 
conjunction with episodes of spousal abuse (to include in the 
form of a restraining order) while stationed in Georgia and 
Hawaii, but indicated that she attempted to obtain those 
records and they were unavailable.  

The Board acknowledges that the veteran has VA a diagnosis of 
PTSD beginning in approximately 2001 which has been linked to 
spousal abuse, her reported stressor.  However, this stressor 
has not been corroborated and medical statements which accept 
a veteran's uncorroborated reports as credible and relate 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).

Unfortunately, VA is unable to verify the veteran's claimed 
in-service stressors relating to spousal abuse reportedly 
inflicted on her during service, and her lay testimony as 
well as that of her family, which was not provided until 
almost 20 years after the abuse reportedly occurred, is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Thus, because the 
veteran's diagnosis of PTSD was not based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  Further, although the veteran might 
sincerely believe that she suffers from PTSD and it is 
related to his service, she is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to verified stressors, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Due to the lack of a verified inservice stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.


ORDER

New and material evidence not having been received, the 
service connection claim for a right shoulder disorder is not 
reopened and remains denied.

New and material evidence not having been received, the 
service connection claim for depression is not reopened and 
remains denied.

New and material evidence having been submitted, the service 
connection claim for PTSD is reopened.  

Entitlement to service connection for PTSD is denied.


REMAND

Reasons for Remand: (1) entitlement to initial evaluations in 
excess of 10 percent from July 11, 2003 and in excess of 20 
percent from March 28, 2006, for chronic lumbar strain; (2) 
entitlement to service connection for a left hip disorder; 
(3) entitlement to service connection for a right hip 
disorder; (4) entitlement to service connection for tinnitus; 
(5) whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disorder; 
(6) whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder; 
(7) whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a disorder of the 
neck/cervical spine.
SOCs pertaining to the claims above were issued in September 
2005 and March 2007.  The Board observes that since that 
time, additional evidence was received in May 2007, which was 
unaccompanied by a waiver.  VA regulations require that 
pertinent evidence submitted by or on behalf of an appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a statement of the case (SOC) or 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37(b), 20.1304(b) (2007).  

The Board has reviewed the evidence received in May 2007 and 
has determined that it pertains to every claim except for the 
claims for tinnitus, the right shoulder, depression and PTSD.  
This evidence consists of private medical records from the 
Rushin Chiropractic Center dated from February to May 2007.  
Specifically, this evidence includes documentation of 
complaints and clinical findings relating to the low back, 
cervical spine/neck, the hips and the knees; as such this 
evidence is clearly pertinent to the claims relating to the 
aforementioned disorders.  

In correspondence, dated June 3, 2008, issued from the Board 
to the veteran and her representative, they were advised that 
additional evidence had been presented in the case without a 
waiver of AOJ (RO/VBA) consideration of that evidence and 
were given an opportunity to furnish a waiver within 45 days 
from the date of the letter.  The Board explained that if no 
response was received within the 45-day time period, it would 
be assumed that waiver of the evidence was not intended and 
that the case would be remanded to the AOJ for initial review 
of the additional evidence (as pertinent to the claims).  
Later in June 2008, the veteran provided a response, 
requesting that the case be remanded to the AOJ for review of 
the additional evidence submitted in the appeal.  
Accordingly, such action must be undertaken in this case.

With respect to the claimed tinnitus, in March 2005, the 
veteran was seen for a VA hearing assessment and an 
audiological evaluation at which time she complained of 
bilateral tinnitus and reported that this condition began 
during service in 1982.  She reported that while on active 
military duty from 1980 to 1986, she was exposed to acoustic 
trauma from a firing range several times a year.  Tinnitus 
was not diagnosed at that time.  Subsequently, the file 
contains a VA otolaryngology record dated in May 2005, at 
which time the veteran gave a history of bilateral tinnitus 
being symptomatic "for years" and reported that this 
condition was constant.  At that time, assessments of 
tinnitus and vertigo were made, but the diagnosis of tinnitus 
was not etiologically related to service.  Accordingly, the 
Board finds that a medical opinion is necessary in order to 
address the question of whether the veteran's tinnitus is 
causally related to service.  See 38 C.F.R. § 3.310(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
an examination is necessary when the record indicates that a 
current disability may be associated with a service-connected 
disability).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
currently claimed tinnitus.  The claims 
folder(s) must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that the veteran's current claimed 
tinnitus is causally related to her 
active service or any incident therein.  
The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  Readjudicate the remanded claims with 
consideration of the evidence presented 
for the file since the SOCs issued in 
September 2005 and March 2007, to 
specifically include the evidence 
received in May 2007.  The RO should 
ensure that any additional development 
needed pursuant to the duty to assist the 
veteran, including affording an 
examination or examinations if needed, is 
accomplished.

If the any of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond before returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


